adeskheadera01.jpg [adeskheadera01.jpg]


Exhibit 10.1
September 30, 2017


Jan Becker
Autodesk, Inc.
111 McInnis Parkway
San Rafael, California 94903




Re:    Separation Agreement


Dear Jan,


This Separation Agreement (“Agreement”) is to confirm your agreement with
Autodesk, Inc. (“Autodesk” or the “Company”) about your separation from the
Company. In consideration of the mutual promises and agreements described herein
you and the Company agree as follows.


1.
Employment. Your last day of employment with the Company will be October 9, 2017
(“Termination Date”). You may not be employed by another company or perform work
which would be a conflict of interest with your work at Autodesk while employed
by Autodesk. You and Autodesk may agree to an earlier Termination Date (such
date, the “Early Termination Date”) and this will be reflected in a written
addendum to this Agreement.



2.
Transition. To aid in the transition, you agree to do the following before your
Termination Date: (a) Work with the Human Resources Business Partner to
transition your work in an orderly and timely manner; (b) Submit all of your
business expenses in accordance with Company policies; (c) Return all Company
assets to the Company, including your Company-provided computer and personal
device and any Company documents or intellectual property you may have to the
Human Resources Business Partner; (d) Provide the Human Resources Business
Partner with any passwords he/she requests or will need so that the Company can
ensure that work is handled properly after you leave; and (e) Participate in an
exit interview, if requested.



3.
Compensation. You will receive your regular compensation through your
Termination Date. If you have an Early Termination Date, you will receive the
balance of what would have been owed to you in compensation from the Early
Termination Date through your original Termination Date.



4.
Health Benefits. If you participate in the Company’s health benefit programs,
you will continue to be covered by the Company’s health insurance plans through
the end of the month in which your Termination Date falls. You may be eligible
to obtain continued group health insurance coverage after your termination under
the Consolidated Omnibus



Autodesk, Inc.
111 McInnis Parkway, San Rafael, California 94903
PHONE +1 415 507-5000 | FAX +1 415 507-5100 | www.autodesk.com



--------------------------------------------------------------------------------

adeskheadera01.jpg [adeskheadera01.jpg]


Budget Reconciliation Act (“COBRA”). You will receive more information on COBRA
through a separate notice.


5.
Equity Benefits.

The portion of any time-based restricted stock units that you currently hold
which would have vested if you had remained continuously employed through July
1, 2018, plus the final tranche of the time-based restricted stock units granted
on March 10, 2016 which otherwise would have vested on March 25, 2019, will
become fully vested as of your Termination Date (and any remaining time-based
restricted stock units will be cancelled as of your Termination Date). The
portion of any performance-based restricted stock units that you currently hold
which would have vested if you had remained continuously employed through March
26, 2018 will remain outstanding and eligible to vest as if you remained
employed continuously employed through March 26, 2018 based on the extent to
which the underlying performance criteria are satisfied for awards with a
performance period ending on January 31, 2018 (and any remaining
performance-based restricted stock units will be cancelled as of your
Termination Date).
You will have three (3) months after your Termination Date to exercise any stock
options that were vested as of that date.
If you have contributed to the Autodesk Employee Stock Purchase Plan (“ESPP”),
but these contributions were not used to purchase stock as of your Termination
Date, your contributions for the current ESPP period will be returned to you.
6.
Severance. You will receive a severance payment in the amount of $453,000, minus
all legally applicable deductions and withholdings, which amount represents 1.0
times your annual base salary, payable in a single lump-sum.





7.
COBRA Payment. The Company will pay you a lump-sum payment in an amount equal to
five months of what your estimated COBRA payments would be, grossed up for
taxes. If you timely elect COBRA, you will be entitled to your rights under
COBRA at your own expense for your COBRA eligibility period.



8.
Release of Claims. You agree that this Agreement represents settlement in full
of all outstanding obligations owed to you by the Company as a result of your
employment with and termination of your employment with the Company. You, on
behalf of yourself and your descendants, heirs and successors (“Releasors”),
hereby fully release and discharge the Company, its subsidiaries, divisions and
affiliated entities and their respective directors, officers, agents, servants,
stockholders, employees, representatives, successors and assigns (“Releasees”),
from any and all claims, duties, obligations, actions, or causes of action
whatsoever, whether presently known or unknown, asserted or unasserted, which
are based on, arise from or relate in any way to your employment with the
Company or the termination thereof including, but not limited to, claims for (i)
wrongful termination, interference with contract, breach of contract, fraud,
misrepresentation and infliction of emotional distress under statutory



2 Separation Agreement
Jan Becker



--------------------------------------------------------------------------------

adeskheadera01.jpg [adeskheadera01.jpg]


or common law, (ii) discrimination, harassment or retaliation under state or
federal law including the federal Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act and
the Americans With Disabilities Act (where applicable), (iii) claims for wages
or penalties under state or federal law and (iv) attorneys’ fees and costs
(together “Claims”).


9.
Claims Not Released. This release of claims does not apply to any rights or
claims that you cannot release as a matter of law, nor does it apply to any
Claims that first arise after the date on which you sign this Agreement. In
addition, this Agreement does not prohibit you from (i) filing a charge or
complaint with the Equal Employment Opportunity Commission (“EEOC”), (ii)
participating in any investigation or other process conducted by the EEOC, or
(iii) filing an action challenging the validity of this release. You understand
and acknowledge that by reason of your execution of this release of Claims you
are receiving from the Company pay and benefits that are in addition to anything
of value to which you were already entitled.



10.
Unknown Claims Released. California Civil Code section 1542 provides: A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF KNOWN BY
HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
You have read and understand this provision. Pursuant to this provision and, if
you are not employed in California, any similar state law provision in the state
in which you are employed, you are aware that you are waiving unknown claims
that arise before or on the date you sign this Agreement and agree to do so.



11.
Covenant Not to Sue. You represent and agree that you have not already, and will
not at any time in the future, file any lawsuit, administrative proceeding, or
other legal action against the Company or any of the Releasees that is based
upon, in whole or in part, any of the Claims released in this Agreement. In the
event that you file any such legal action, the Company and any Releasees against
which you bring that legal action will be entitled to recover from you
it’s/their attorneys’ fees and costs incurred in defending that action.



12.
Future Relationship. The Company will provide job references for you in
accordance with its reference policy, which allows the Company to verify your
job title and dates of employment only. The Company will not object to any claim
for unemployment benefits filed by you, but will respond truthfully to any such
claims or related inquiries, including inquiries about post-termination
compensation.



13.
Non-Disparagement. You agree not to disparage the Company or its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputation or personal reputation.
However, you may respond accurately and fully to any question, inquiry, or
request for information when required to do so by legal process (see also
Permitted Disclosures below).





3 Separation Agreement
Jan Becker



--------------------------------------------------------------------------------

adeskheadera01.jpg [adeskheadera01.jpg]


14.
Non-Solicitation. During your employment with the Company and for the twelve
month period following your Termination Date, you agree that you will not do the
following:



•
Solicit or encourage any employee of Autodesk, Inc. or any of its subsidiaries
(collectively, “Autodesk” and individually “an Autodesk company”) to terminate
his or her employment within Autodesk, or



•
Solicit or encourage any Customer to purchase goods or services from a
Competitor. 



For purposes of this provision, “Solicit” means to lure or approach with a
request or invitation.  A “Customer” is an individual, company, or entity that
has purchased or purchases products or services from an Autodesk company and
about which you obtained confidential or proprietary information during your
employment with the Company, or for which you were responsible for or assigned
to during the last one (1) year of your employment with the Company. "Solicit"
does not include sending a professional announcement stating that you have
started employment with another employer, provided that no confidential
information or proprietary information of Autodesk is used in the distribution
of such announcement.


A ”Competitor” includes any business that develops, markets, sells or licenses
products and services similar to, or which otherwise compete with, an Autodesk
company’s products and services.  By way of example only, some of the
Competitors include, but are not limited to, Dassault Systemes, Inc. and its
subsidiaries DS Solidworks Corp., DS Enovia Corp. and Parametric Technology
Corporation.  This list is meant to be illustrative only and the parties
expressly agree that application of the non-solicitation covenant will not be
limited to enforcement against only these companies. 


15.
Permitted Disclosures. Notwithstanding anything to the contrary in this
Agreement, pursuant to 18 U.S.C. § 1833(b), you understand that you will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (i) is made (A) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to your attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. You
understand that if you file a lawsuit for retaliation by the Company for
reporting a suspected violation of law, you may disclose the trade secret to
your attorney and use the trade secret information in the court proceeding if
you (x) file any document containing the trade secret under seal, and (y) do not
disclose the trade secret, except pursuant to court order. Nothing in this
Agreement, or any other agreement that you have with the Company, is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such section. Further, nothing in this
Agreement or any other agreement that you have with the Company shall prohibit
or restrict you from making any voluntary disclosure of information or documents
concerning possible violations of law to, or seek a



4 Separation Agreement
Jan Becker



--------------------------------------------------------------------------------

adeskheadera01.jpg [adeskheadera01.jpg]


whistleblower award from, any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company.


16.
Effective Date.



a.
You have forty-five (45) calendar days to consider this Agreement and the
attached Older Workers Benefit Protection Act Notice and to sign this Agreement.
You have seven calendar days from the date you sign the Agreement to revoke it.
If you choose to revoke it, you must do so in writing and send the revocation to
Autodesk, General Counsel, 111 McInnis Parkway, San Rafael, CA 94903. This must
be received within the seven calendar day revocation period. If you do not
properly revoke the Agreement, it will be effective eight calendar days after
you sign it (the “Effective Date of the Agreement”).



b.
If the above requirements are not met, this Agreement will not be effective. If
you choose to sign this Agreement prior to the expiration of the applicable time
period above, it is with the understanding that you voluntarily choose to do so.
If you accept another job at the Company to start prior to your Termination
Date, this Agreement will be null and void.



17.
Agreement. This Agreement constitutes the entire understanding and agreement
between you and the Company with regards to the terms and conditions of your
employment with the Company and the termination of your employment.  It
supersedes and replaces any and all prior representations, promises or
agreements (written, verbal or otherwise) between you and the Company regarding
the terms described in this Agreement, except for any agreements you signed
about your continuing obligations to the Company after you terminate, such as
your Employee Nondisclosure and Inventions Agreement, all of which survive the
termination of your employment in accordance with the terms of each of those
respective agreements.    This Agreement may only be amended in a writing signed
by you and a duly authorized officer of the Company.  This Agreement shall be
governed by the laws of the state in which you are employed by Autodesk.  Copies
of this letter and attachments, including those transmitted electronically, are
effective as originals.



18.
Payments. All lump-sum payments described in Sections 6 and 7 of this Agreement
will be paid to you within fifteen (15) business days after the Effective Date
of the Agreement or your Termination Date, whichever is later. The severance
payments described in Section 6 of this Agreement will be paid to you on the
first regularly scheduled payroll date that occurs after the Effective Date of
the Agreement or your Termination Date, whichever is later (and such installment
will include all payments that would otherwise have been paid prior to such
date).



19.
Severability. In the event that one or more provisions of this Agreement are
determined to be invalid or unenforceable for any reason, the remainder of the
Agreement shall remain in full force and effect. Copies of this Agreement are as
valid as the original.





5 Separation Agreement
Jan Becker



--------------------------------------------------------------------------------

adeskheadera01.jpg [adeskheadera01.jpg]


20.
Understanding. You are advised to seek legal counsel before signing this
Agreement. By signing below, you are acknowledging that you have read and
understand this Agreement and are knowingly, willingly and voluntarily agreeing
to all the terms of the Agreement.



Please sign and date this Agreement, in the spaces provided below and send the
complete, signed copy to Pascal Di Fronzo by 10:00 a.m. (Pacific Time) on
October 5, 2017.






6 Separation Agreement
Jan Becker



--------------------------------------------------------------------------------

adeskheadera01.jpg [adeskheadera01.jpg]




Very truly yours,
AUTODESK, INC.






By: /s/_ Andrew Anagnost
Andrew Anagnost
President and CEO
Autodesk, Inc.








By signing below, I accept and agree to the terms of this Agreement.




/s/ Jan Becker         October 3, 2017
Jan Becker        Date








7 Separation Agreement
Jan Becker

